Citation Nr: 1313811	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  13-01 435	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969; he also had a period of active duty for training from January to June 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following October 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the above-noted October 2009 rating decision, the Veteran was granted service connection and assigned a 50 percent disability rating for PTSD, effective from September 23, 2008.  The Veteran filed a notice of disagreement (NOD) with the initial rating assigned.  Thereafter, in a November 2012 rating decision, the RO increased the Veteran's disability rating for PTSD from 50 percent to 70 percent, effective from September 23, 2008.  


FINDING OF FACT

In April 2013, the Board was notified that the Veteran had died on March [redacted], 2013.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, a Veteran's claim does not survive his death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated.  




ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


